Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction and claim set filed 04/11/2022. 
Claims 1-20 are currently pending.
The Drawings filed 04/28/2020 are approved by the examiner.
The IDS statements filed 01/18/2021, 01/05/2022, and 04/05/2022 have been considered.  Initialed copies accompany this action.
Applicant’s election without traverse of Group I, claims 1-18, and Species 3 to the amino group substituents comprise a hydroxylated hydrocarbyl group in the reply filed on 04/11/2022 is acknowledged.  However upon close consideration the election of species requirement is withdrawn and all the claims within the elected Group I will be examined.  Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
	It is noted many of the instant claims recite optional limitations and/or alternative ranges.  These claims are clear and definite as there is no ambiguity as to which alternatives or boundaries are covered by the claims since each of the claims reciting such limitations denote the limitations are optional by reciting the term “optionally” or are alternative by reciting the conjunction “or” among the alternative ranges/structure.  See MPEP 2173.05(c) & (h). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, and 21-26 of copending Application No. 16/860,922 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods comprising the addition of an oxygenated or alkoxy/hydroxy-containing aminophenol compound to a monomer, including limitations reciting the same aminophenol compounds and overlapping concentration ranges.  The copending claims recite the presence of an organic compound comprising an ethylenically unsaturated group being an olefin or alkene, which reads on the claimed polymerizable monomer.  The claims are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1, 4, 8, 9, 13, 16, and 18 are objected to because of the following informalities:  
In claim 1, the limitation “a composition comprising polymerizable monomer or capable of forming a polymerizable monomer” is objected to for its grammar.  The claim appears to be missing a conjunction (is “polymerizable monomer” meant to be “a polymerizable monomer”?).  Please clarify/correct the grammar of the claim.
In claim 4, Applicant is suggested to amend “hydrocarbylene group” to read as “a hydrocarbylene group” and “hydrocarbyl group” to read as “a hydrocarbyl group” in order to improve grammar and clarity in the claim. 
Claim 8 is objected to because the claim fails to end with a period and appears to span more than one sentence (a period is recited after the 3-hydroxyheptyl structure and before the “or -R9OR10 is selected from the group consisting of: …:) and is therefore not in proper form.  Applicant is required to amend the claim such that it properly spans a single sentence and ends with a period.  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See also MPEP 608.01(m).
Claim 9 is objected to because the claim fails to end with a period and is therefore not in proper form.  Applicant is required to amend the claim such that it properly ends with a period. 
Claim 13 is objected to because, while the claim clearly lists the compound is selected from a closed group consisting of alternative aminophenol compounds, there are commas missing from the claim that separate alternative species of aminophenols:

    PNG
    media_image1.png
    544
    593
    media_image1.png
    Greyscale

Claim 16 is objected to because the claim fails to end with a period and is therefore not in proper form.  Applicant is required to amend the claim such that it properly ends with a period. 
Claim 18 recites the limitation “wherein the composition has no, or less than 5 ppm of a nitroxyl group containing antipolymerant, or no, or less than 0.5 ppm of a nitroxyl group containing antipolymerant,” which is objected to.  While the limitation is clear and definite in that the limitation clearly requires the composition has one of a few alternative cases of a defined small amount or none of a nitroxyl group antipolymerant, the limitation is objected to because it appears to recite substantially the same limitation twice.  Is not “wherein the composition has no, … or no, … of a nitroxyl group containing antipolymerant,” essentially reciting the same limitation (the composition has no nitroxyl group containing antipolymerant) twice?  Applicant could amend the limitation to read as “wherein the composition has no, less than 5 ppm, or less than 0.5 ppm of a nitroxyl group containing antipolymerant,” to improve clarity in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 12, the limitation “wherein the hydroxylated hydrocarbyl group is of the formula -(CR24R25)q(CHOH)(CH2)zR11, wherein R24 and R25 are independently selected from H, -6-U.S. 16/860,954 R10, and OR10, wherein q and z are independently (-): a covalent bond, or an integer in the range of 1-12, preferably (-) or an integer in the range of 1-6 or 1-3, and wherein R11 is selected from the group consisting of R9, and ... wherein R12 is independently selected from the group consisting of H and R10 and wherein q is an integer in the range of 1-5” is unclear for several reasons that renders the claim indefinite.  The R groups R9-- and R10 are undefined in the claim (or in the parent claim(s)) rendering the scope of the R groups and entire hydroxylated hydrocarbyl group vague and ambiguous.  The variable “q” is defined twice in the claim since there are mutually exclusive structures each containing a “q”, which renders the scope of the structures containing the “q” unclear.  The meaning of the “(-)” and “a covalent bond” in the limitation “wherein q or z are independently (-): a covalent bond, or an integer in the range of 1-12” is unclear.  The “-” is in parentheses, and it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  If the q or z variables are “-” is this equivalent to meaning the q or z is zero?  What does it mean if the q or z variables is a covalent bond?  If the q or z variables are “a covalent bond” does this mean the q and z are zero, one, or something else?  The limitation would make sense if it merely recited the q or z are zero or a specified integer range (e.g., 1-12, 1-6, or 1-3), but the inclusion of the “(-): a covalent bond,” is very unclear.  The phrase “preferably” constitutes exemplary claim language that renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
There is a great deal of confusion and uncertainty as to the proper interpretation of claim 12 due to the unclear and/or undefined nature of critical repeating units and R groups of the recited structure. 
In claim 15, the phrases “such as”, “as well as”, and “like” each constitute exemplary claim language that render the claim indefinite because it is unclear whether the limitations following the phrase(s) are part of the claimed invention.  See MPEP § 2173.05(d).  
	In claim 18, the term “the inhibitor” in the limitation “wherein the inhibitor is optionally a nitroxide-containing compound selected from the group consisting of 2,2,6,6-tetramethylpiperidinyl-1-oxyl (TEMPO), 4- hydroxy-2,2,6,6-tetramethylpiperidinyl-1-oxyl(HTMPO), 4-oxo-2,2,6,6-tetramethylpiperidinyl- 1-oxyl(OTEMPO), or a combination thereof” lacks sufficient antecedent basis in the claim(s) and renders the claim indefinite.  
	Appropriate correction/clarification is required.  
Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 10, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Thompson et al. (US 2,518,577). 
As to claim 1, Thompson et al. teach a method comprising adding a nitrogen- and oxygen-containing aromatic compound of Formula I as recited to a composition comprising a polymerizable monomer or capable of forming a polymerizable monomer where, in terms of the claimed Formula I, R3 is -OR8-- where R8 is -H, R6 and R7 are carbon-containing groups where one of R6 or R7 comprise one or more oxygen atoms separated from the N atom by one or more carbon atoms, and the remaining R1, R2, R4, and R5 are hydrogen.  Specifically, Thompson et al. teach a method of stabilizing organic compounds including motor fuels, lubricating oil, drying oil, rubber, animal and vegetable fats and oils that produce undesirable gums by addition of an N-(hydroxy-benzyl)-p-aminophenol compound, e.g., N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol.  See col. 1 lines 5-37 and col. 2 lines 17-37.  
As to claim 2, Thompson et al. teach the oxygen atom is present in the form of a hydroxyl group (“N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol”) and also an ether group (the benzyl group may be further alkoxy-substituted, col. 2 lines 17-43).
As to claim 3, Thompson et al. teach the oxygen atom is separated from the N atom by two or more carbon atoms (“N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol”). 
As to claim 10, Thompson et al. teach one of the R6 and R7 is a hydroxylated hydrocarbyl group (“N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol”).  The remaining claim limitations are optional; however, the 4-hydroxy-3-propyl-benzyl group has 10 carbon atoms.  
As to claim 11, Thompson et al. teach the hydroxylated hydrocarbyl group is hydroxylated alkyl-aryl (“N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol”).  
As to claim 14, Thompson et al. teach the compound is present in the composition in an amount of 50 ppm (the working examples in col. 3 to 4 each teach an amount of 0.005% by weight of the compound is added as a stabilizer, which has sufficient specificity that an amount of 0.005% by weight would be at-once envisaged for all exemplary or preferred compounds in the reference).
As to claim 15, Thompson et al. teach the polymerizable monomer comprises a vinyl or ethylenically unsaturated group (the compound to be stabilized is olefinic, col. 1 lines 15-17).
As to claim 17, Thompson et al. teach the composition includes one or more non-polymerizable hydrocarbons (the product to be stabilized is a fuel that comprises olefinic gasolines, col. 1 lines 9-17; motor fuels and/or gasolines comprise and/or would be at-once envisaged by the skilled artisan to comprise saturated hydrocarbons in addition to any other compounds already specified). 
As to claim 18, Thompson et al.’s teachings meet the claimed limitation that the composition has no (i.e., is free of a) nitroxyl group containing antipolymerant.  The reference is wholly silent to the additional presence of such an antipolymerant component.  Furthermore, the scope of the reference’s formula does not include an oxygen atom immediately adjacent to the nitrogen atom to constitute a nitroxyl group (the N atom of the amino phenol is bound to a benzyl group and an R group is selected from hydrogen and hydrocarbon radicals, col. 2 lines 17-26). 

Claims 4, 6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2,518,577) as applied to claims 1-3, 10, 11, 14, 15, 17, and 18 above.
The disclosure of Thompson et al. is relied upon as set forth above.  The above 102 rejection relied on the exemplary N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol compound as anticipating the claimed aromatic antipolymerant compound of Formula 1. 
As to claim 4, while the exemplary N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol compound does not anticipate the claimed limitation that the R6 or R7 is -R9O10 where R9 is an optionally substituted hydrocarbylene group and R10 is an optionally substituted hydrocarbyl group, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the reference’s N-hydroxylbenzyl-p-aminophenol still meets and encompasses the claimed limitation.  The benzyl ring may include an alkoxy group as its R’ group instead of an alkyl group (col. 2 lines 17-42).  Under this teaching, the benzyl ring and hydroxyl substituent read on the claimed R9, the oxygen atom of the R’ alkoxy group read on the claimed O, and the remaining alkyl portion of the R’ alkoxy group read on the claimed R10.  The remaining claim limitations are optional. 
As to claim 6, building upon the rejection of claim 4, Thompson et al. teach an exemplary alkoxy group as the R’ include a methyl group (col. 2 lines 38-41) which meet the claimed R10 being a linear alkyl having 1 to 18 carbon atoms.  The remaining claim limitations are optional. 
As to claim 8, Thompson et al. teach R9 is a hydroxylated hydrocarbylene group (the benzyl ring and hydroxyl substituent read on the claimed R9 as described above).  The remaining claim limitations are optional.
Alternatively regarding claim 14, Thompson et al. teach the compound is added in an amount of 0.00001% to 0.01% by weight (col. 3 lines 13-16) which overlaps and/or touches the claimed alternative range(s).  0.00001% to 0.01% by weight corresponds to 0.1 to 100 ppm. 

Claims 1-3, 11, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cushing (CA 467388 A).
As to claim 1, Cushing teaches a method comprising adding a nitrogen- and oxygen-containing aromatic compound of Formula I as recited to a composition comprising a polymerizable monomer where, in terms of the claimed Formula I, R3 is -OR8-- where R8 is -H, R6 and R7 are carbon-containing groups comprising one or more oxygen atoms separated from the N atom by one or more carbon atoms, and the remaining R1, R2, R4, and R5 are hydrogen.  Specifically, Cushing teaches adding a monoaryl-dialkyl tertiary monoamine, e.g., p-hydroxy-N,N-di(beta-hydroxyethyl) aniline, to a polymerizable component.  See pages 4, 9, 11, and 12.  It is noted the instant claim recites the method is “for inhibiting the polymerization of monomers in a monomer-containing composition”; however, this recitation is merely a preamble statement reciting purpose or intended use of the claimed method.  The body of the claim fully and intrinsically sets forth all the limitations of the claimed invention (e.g., a method which comprises adding the recited compound of Formula I to a polymerizable monomer or compound capable of forming a polymerizable monomer, which the reference directly and/or inherently performs).  Accordingly, the preamble statement is extended little patentable weight, and the reference specifically and/or inherently meets the claimed limitations as recited.  See MPEP 2111.02 and 2112.02.  
As to claim 2, Cushing teaches the oxygen atoms are present in the form of a hydroxyl group (“p-hydroxy-N,N-di(beta-hydroxyethyl) aniline”).
As to claim 3, Cushing teaches the oxygen atoms are separated from the N atom by two or more carbon atoms (“p-hydroxy-N,N-di(beta-hydroxyethyl) aniline”).
As to claim 10, Cushing teaches the R6 and R7 are hydroxylated hydrocarbyl groups (“p-hydroxy-N,N-di(beta-hydroxyethyl) aniline”).  The remaining claim limitations (the carbon atom amount/count ranges) are optional.  However, the compound does meet all the recited optional, alternative amount of carbon atom ranges of the hydroxylated hydrocarbyl groups (hydroxyethyl has two carbon atoms).
As to claim 11, the hydroxylated hydrocarbyl groups are linear alkanols (hydroxyethyl). 
As to claim 13, the recited compound “4-bis[(2-hydroxyethyl)amino]phenol” is equivalent to the disclosed “p-hydroxy-N,N-di(beta-hydroxyethyl) aniline” in the reference. 
As to claim 14, the examples in Table II on page 12 teach the p-hydroxy-N,N-di(beta-hydroxyethyl) aniline present in the composition in an amount within the range of 10-50,000 ppm (0.2 parts by weight per 100 resin, i.e., about 20 ppm).  Note, page 9 teach and clarify the parts per 100 parts amounts are in parts by weight.  The remaining claim limitations (the alternative ppm ranges) are optional.  
As to claim 15, the polymerizable monomer comprises a vinyl or ethylenically unsaturated group.  See pages 8 and 11.  The remaining claim limitations (the Markush group of polymerizable monomer species) are optional.  However, the reference’s preferred monomer is styrene.
As to claim 16, Cushing teaches the composition comprises styrene, as described above. 
As to claim 18, Cushing’s teachings meet the claimed limitation that the composition has no (i.e., is free of a) nitroxyl group containing antipolymerant.  The reference is wholly silent to the additional presence of such an antipolymerant component.  Furthermore, the reference also teaches the monoaryl-dialkyl tertiary monoamine “is devoid of nitro and nitroso groups” which further evidences the reference meets and anticipates the limitation the composition has no nitroxyl group containing antipolymerant as claimed.

Claims 1-11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riemenschneider (US 5,728,872).
As to claim 1, Riemenschneider teaches a method for inhibiting polymerization of acrylic acid monomers comprising adding a dihetero-substituted benzene compound (abstract, col. 5 lines 8-20 and col. 6 lines 36-55).  The dihetero-substituted benzene compound include aminophenols (exemplary compounds are aminophenols, col. 6 lines 56-67; there is a formula of a compound where X and Y groups are para relative to one another, where the X of the compound is preferably -OH and Y of the compound is -NR8R9, preferably -NH2 from the exemplary aminophenol species).  The reference compound’s X reads on the claimed R3, the Y reads on the claimed N atom, and the R read on the claimed R1, R2, R4, and R5. 
While Riemenschneider fail to teach a working example of the dihetero-substituted benzene compound that anticipates the claimed compound of Formula I where R6 and R7 (the disclosed R8 and R9 in the reference) are independently carbon-containing groups where at least one of them comprise an oxygen atom separated from the N atom by one or more carbon atoms, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the reference’s dihetero-substituted benzene compound still meets and encompasses the claimed compound of Formula I.  The R8 and R9 groups are preferably alkyl groups that contain 1 to 15 carbon atoms and may also contain heteroatom substituents where oxygen is listed as an exemplary heteroatom substituent (col. 6 lines 49-55).  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed compound of Formula I by following the express teachings of the reference of providing an oxygen heteroatom substituent in the R8 and R9 alkyl groups bound to the nitrogen atom.  For example, methyl, ethyl, and propyl groups are exemplary alkyls in the reference (col. 6 lines 49-55), and placing oxygen heteroatom(s) on any of these groups result in the group including -CH2OH, -CH2(OH)CH3, -CH2OCH3, -CH2CH2OH, -CH2(OH)OCH3, -CH2(OH)CH2CH3, -CH2CH(OH)CH3, -CH2CH2CH2OH, -CH2OCH2CH3, CH2CH2OCH3, -CH2(OH)OCH2CH3, CH2(OH)CH2OCH3, etc., which read on the claimed R6 and R7.
	As to claim 2, the disclosed oxygen heteroatom substituent in the alkyl group described above read on the claimed oxygen atom(s) being present in the form of a hydroxyl group and/or ether group. 
	As to claims 3-11 and 13, the rationale set forth above with regard to claim 1 also read on the oxygen atom(s) being separated from the N atom by two or more carbon atoms, R6 and/or R7 being of the formula -R9OR10 where R9 is a hydrocarbylene group and R10 is a hydrocarbyl group, R9 being methylene, ethylene, etc., R10 being a linear or branched alkyl having 1-18 carbon atoms, the compound being 4-bis[(methoxymethyl)amino]phenol, etc., the R9 being a hydroxylated hydrocarbylene group, the compound being 4-bis[(2-methoxy-1-hydroxy-ethyl)amino]phenol, etc., R6 and/or R7 are a linear or branched alkanol hydroxylated hydrocarbyl group, and the compound being 4-bis[(hydroxymethyl)amino]phenol.  Any remaining claim limitations in these claims are optional. 
	As to claim 14, Riemenschneider teaches the dihetero-substituted benzene compound is present in amount of about 8 millimolar to 16 molar ppm (col. 7 lines 6-10) which appears to overlap the claimed range.  The remaining claim limitations are optional.
	As to claim 15, Riemenschneider teaches the polymerizable monomer comprises a vinyl or ethylenically unsaturated group (acrylic acid monomers, as described above).
	As to claim 17, Riemenschneider teaches the composition includes a non-polymerizable hydrocarbon (the composition may further comprise organic solvents, col. 7 lines 44-46).
	As to claim 18, Riemenschneider teaches the composition comprises a nitroxyl group antipolymerant (the disclosed component B in the reference) in an amount of 5.8 millimolar to 5.8 molar ppm (col. 7 lines 6-8) which appears to overlap the claimed range of less than 5 ppm of a nitroxyl group containing antipolymerant.  The remaining claim limitations are optional.
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Hughes et al. (US 2,797,152, an X reference on Form PCT 210) teach a method of inhibiting the formation of insoluble gums and resins in gasolines comprising the addition of N-alkyleneoxyalkyl aminophenols (col. 1 lines 15-18 and col. 2 lines 33-70).  The claimed aromatic antipolymerant is an N,N-disubstituted p-aminophenol requiring two groups substituted on the nitrogen atom (the claimed R6 and R7 groups are each a carbon-containing group).  The reference fails to teach or suggest the method comprises adding a compound of Formula I to a composition comprising a polymerizable monomer or capable of forming a polymerizable monomer compound as claimed because the disclosed polymerization inhibitor is merely monosubstituted (the formulae in col. 2 and 3 and the claims show an alkyleneoxyalkyl group and a hydrogen atom substituted on the nitrogen atom, and the reference merely refers to the compound as “N-alkyleneoxyalkyl” indicating it is monosubstituted) without any teaching or motivation to provide a second substituent on the nitrogen atom.  In fact, Hughes et al. teaches away from providing a disubstituted nitrogen atom by indicating the lack of a hydrogen atom attached to the nitrogen atom reduces the activity of the compound (col. 2 line 72 to col. 3 line)
Werts et al. (US 3,696,050) teach a method of inhibiting polymerization of a monomer by adding an N-substituted p-aminophenol as a polymerization inhibitor (abstract and the formula in col. 2 lines 42-55).  The claimed aromatic antipolymerant is an N,N-disubstituted p-aminophenol requiring two groups substituted on the nitrogen atom (the claimed R6 and R7 groups are each a carbon-containing group).  The reference fails to teach or suggest the method comprises adding a compound of Formula I to a composition comprising a polymerizable monomer or capable of forming a polymerizable monomer compound as claimed because the disclosed polymerization inhibitor is merely monosubstituted (the formula shows an R1 group and a hydrogen atom substituted on the nitrogen atom, and the reference merely refers to the compound as “N-substituted” indicating it is monosubstituted) without any teaching or motivation to provide a second substituent on the nitrogen atom. 
Hernandez-Vaquero Espinosa et al. (EP 145588 A2) teach a method comprising the addition of an aminophenol as a polymerization inhibitor to alkyl acrylates or methacrylates (abstract and the formulae therein and on page 5).  The reference’s aminophenol formulae contain an -N(R’)2 group bound to the phenol where R’ is -H, -CH3, -CH2-CH3, -isopropyl, and -phenyl.  The claimed aromatic antipolymerant is an N,N-disubstituted p-aminophenol requiring two groups substituted on the nitrogen atom where at least one of R6 and R6 comprise at least one oxygen atom separated from the nitrogen atom by one or more carbon atoms.  The reference fails to teach or suggest the method comprises adding a compound of Formula I to a composition comprising a polymerizable monomer or capable of forming a polymerizable monomer compound as claimed because the substituents of the disclosed R’ group are merely hydrogen, alkyl, or phenyl without any teaching or motivation to provide an oxygen atom on the R’ group. 
Eldin (US 6,639,026), like Werts et al., teach a method of inhibiting polymerization of a monomer by adding an N-(mono)substituted p-aminophenol as a polymerization inhibitor (abstract and col. 2 lines 43-67).
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 26, 2022